DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on June 2, 2021.  Claims 1-15 were pending.  Claims 1, 13 were amended.  Claims 10-12 were withdrawn.  Claims 14-15 were new claims.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 1.  In claim 1, the applicants recited “the compound having not have a sulfur atom.  Therefore, the limitation “wherein the compound does not have a sulfur atom” fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




7.	Claim(s) 1-9, 13-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by De Rege Thesauro et al. (US 2008/0203059 A1) along with evidence references as cited below.
Regarding to claim 1, De Rege Thesauro discloses a polishing composition to be used to polish an object to be polished having a silicon oxide film (paragraph 0042), the polishing composition comprising an abrasive grains (paragraph 0013), a compound having a logarithmic value (log P) of partition coefficient of 2.0 or more (paragraph 0030; read on applicant’s range “of 1.0 or more), and a dispersing medium (paragraph 0016), a PH of the polishing composition is 2 or 2.2 or 5.8 (paragraph 0045, 0052, 0057, 0077), wherein the compound is selected from the group consisting of benzotriazole, and oleic acid (paragraph 0025, 0045, 0057).
De Rege Thesauro does not explicitly discloses the logarithmic value (lop P) of partition coefficient for benzotriazole, and oleic acid.  However, the logarithmic value (lop P) of partition coefficient for benzotriazole, and oleic acid is a property of material.  According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  
Further evidence reference M.O Agafonkana et al “Substituted Benzotriazoles as Inhibitors of Copper Corrosion in Borate Buffer Solutions” via https://link.springer.com/content/pdf/10.1134/S0036024417080027.pdf discloses that benzotriazole (BTA) has a logarithmic value (Log P) of partition coefficient of 1.29 (See Table in page 1418). 
	Further evidence reference: PubChem, “Oleic acid” via https://pubchem.ncbi.nlm.nih.gov/compound/Oleic-acid discloses that Oleic acid has a logarithmic value (Log P) of partition coefficient of 7.64 (page 8).
Therefore, the examiner interprets that De Rege Thesauro implicitly disclose that the logarithmic value (log P) of partition coefficient for benzotriazole, and/or oleic acid of 1.0 or more.  

Regarding to claim 2, De Rege Thesauro discloses to use benzotriazole (paragraph 0045, 0057,  0077, Note: same compound as recited by applicants).  As discussed above, benzotriazole has a logarithmic value (Log P) of partition coefficient of 1.29 (See evidence reference M.O Agafonkana et al “Substituted Benzotriazoles as Inhibitors of Copper Corrosion in Borate Buffer Solutions; Table in page 1418). 
	Regarding to claim 3, De Rege Thesauro discloses the compound is a surfactant (paragraph 0017-0030).
	Regarding to claim 4, De Rege Thesauro discloses the polishing composition does not comprise an oxidizing agent (paragraph 0044, 0052; no oxidizing agent is recited).
	Regarding to claim 5, De Rege Thesauro discloses the compound does not have a sulfur atom (i.e. Benzotriazole or oleic acid do not have sulfur atom).

	Regarding to claim 7, De Rege Thesauro discloses the pH of 2 or 2.2 (paragraph 0045, 0052, 0062, 0068, 0077, read on applicant’s limitation “pH is 1.5 or more and 3.5 or less”).
	Regarding to claim 8, De Rege Thesauro discloses the abrasive grain is cation-modified silica (paragraph 0013, 0020, 0045, and 0052).
	Regarding to claim 9, De Rege Thesauro discloses a pH of 3.5 (paragraph 0038)
Regarding to claim 13, De Rege Thesauro discloses a polishing system comprising an object to be polished having a silicon oxide film (paragraph 0042), a polishing pad (paragraph 0045-0046, 0057-0058, 0063); and a polishing composition wherein polishing composition contains an abrasive grains (paragraph 0013), a compound having a logarithmic value (log P) of partition coefficient of 2.0 or more (paragraph 0030; read on applicant’s range “of 1.0 or more), and a dispersing medium (paragraph 0016), a PH of the polishing composition is 2 or 2.2 or 5.8 (paragraph 0045, 0052, 0057, 0077), wherein the compound is selected from the group consisting of benzotriazole, and oleic acid (paragraph 0025, 0045, 0057).
De Rege Thesauro does not explicitly discloses the logarithmic value (lop P) of partition coefficient for benzotriazole, and oleic acid.  However, the logarithmic value (lop P) of partition coefficient for benzotriazole, and oleic acid is a property of material.  According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  
Russian Journal of Physical Chemistry, Vol. 91, No. 8 via https://link.springer.com/content/pdf/10.1134/S0036024417080027.pdf discloses that benzotriazole (BTA) has a logarithmic value (Log P) of partition coefficient of 1.29 (See Table in page 1418). 
	Further evidence reference: PubChem, “Oleic acid” via https://pubchem.ncbi.nlm.nih.gov/compound/Oleic-acid discloses that Oleic acid has a logarithmic value (Log P) of partition coefficient of 7.64 (page 8).
Therefore, the examiner interprets that De Rege Thesauro implicitly disclose that the logarithmic value (log P) of partition coefficient for benzotriazole, and/or oleic acid of 1.0 or more.  
	Regarding to claims 14-15, De Rege Thesauro discloses the compound is selected from oleic acid (paragraph 0025).
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant’s amendment raise new ground of rejections under 35 U.S.C §112(d) and §102(a)(1) and/or §102(a)(2) as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713